Citation Nr: 0401382	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  02-20 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

1.  Entitlement to an original disability rating greater than 
20 percent for chronic low back strain with history of 
pyriformis syndrome and radiculopathy, L4-L5, prior to 
February 19, 1985.

2.  Entitlement to an original disability rating greater than 
40 percent for chronic low back strain with history of 
pyriformis syndrome and radiculopathy, L4-L5, prior to April 
24, 1986.

3.  Whether there was clear and unmistakable error in the 
September 1987 rating decision denying entitlement to a total 
disability rating based upon individual unemployability 
(TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
January 1983.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fort 
Harrison, Montana, dated in June 1983, that granted the 
veteran's claim of entitlement to service connection for back 
pain.  The decision assigned a 20 percent disability rating 
for chronic low back pain due to pyriformis syndrome, 
effective the date of her exit from service.  The decision 
also established service connection for several other 
disabilities, all rated noncompensably, and denied 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  

The veteran filed a notice of disagreement in August 1983.  
She noted disagreement with the findings and rating stated in 
the RO's notice letter of July 1983.  She specifically 
mentioned the denial of entitlement to TDIU.  In August 1983, 
the RO provided the veteran with a Statement of the Case 
(SOC) solely addressing the issue of TDIU.  In September 
1983, the veteran submitted a Form 9, Appeal to Board of 
Veterans Appeals, in which she noted the issue was not stated 
on the SOC as she had stated it on her NOD letter.  She noted 
that she should be receiving TDIU from January 1983 to July 
1983, and at least 50 percent thereafter.

In January 1984, the veteran submitted a statement 
withdrawing her claim for individual unemployability.  She 
also requested to reopen her claim for increased disability 
and to appeal the issue of the disability evaluation only 
awarding her 20 percent.  No statement of the case was 
provided to the veteran addressing the issue of entitlement 
to an increased rating until December 2002, following a 
review of the veteran's claims folder by the veteran's 
accredited representative.

The Board notes that the disability rating assigned the 
veteran's lumbosacral spine disorder was increased to 40 
percent, effective February 19, 1985, in a rating decision 
dated in April 1985.  It was subsequently increased to 60 
percent, effective April 21, 1986, in a rating decision 
November 1986.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has held that where a 
veteran has filed a notice of disagreement as to the 
assignment of a disability evaluation, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal. See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Although entitlement 
to TDIU is included in an appeal for an increased rating 
where there is a claim or evidence of potential 
unemployability, because the issue of entitlement to TDIU had 
been withdrawn, as of April 1986, the veteran was awarded the 
maximum available benefit for her service-connected 
disability.  Thus, the issues remaining in appellate status, 
despite the non-issuance of a SOC for many years, are limited 
to those noted as issues on the caption of this decision.

In May 1987 the veteran filed a claim for entitlement to a 
TDIU rating.  This claim was denied in an unappealed rating 
decision dated in September 1987.  In January 2003, the RO 
found no evidence of clear and unmistakable error in the 
September 1987 rating decision denying entitlement to TDIU.  
The veteran submitted a NOD in January 2003, but the RO has 
not yet provided the veteran with a SOC.  The issue of clear 
and unmistakable error in the September 1987 decision is 
addressed in the Remand portion of this decision.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  During the period prior to February 19, 1985, the 
evidence showed the veteran's lumbosacral spine disability 
was manifested by severe recurring attacks consisting of 
limitation of motion, pain on motion, and muscle spasm, 
compatible with sciatic neuropathy with intermittent relief.

3.  During the period prior to April 24, 1986, the evidence 
showed the veteran's lumbosacral spine disability was not 
manifested by pronounced intervertebral disc syndrome, 
because more than "little intermittent relief" is shown by 
the treatment records.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent and no greater 
have been met prior to April 24, 1986 for chronic low back 
strain with history of pyriformis syndrome and radiculopathy, 
L4-L5.  38 U.S.C.A. § 1155, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Code 5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100.

Significantly, the Board notes that the notice provisions of 
the VCAA are not applicable to the issues currently under 
appellate consideration.  The VA General Counsel has held 
that issues first raised in a notice of disagreement, such as 
disagreement with the initial assignment of a disability 
rating following the grant of service connection, are not 
claims within the meaning of 38 U.S.C.A. § 5103(a) (West 
2002).  See VAOPGCPREC   8-2003 (December 22, 2003).

Although not required to, the Board finds that VA has 
complied with the provisions of the VCAA.  The Board notes 
that the RO referred to the explicit provisions of the VCAA 
when it adjudicated the case below.  The RO advised the 
veteran of the specific evidence necessary to substantiate 
her claim in a October 2002 letter which requested that the 
veteran furnish all records of all treatment that she 
received for her low back problems from the date of her 
separation from service through April 1986.  They noted that 
she could complete and return VA Form 21-4142 to authorize 
the VA to request the records for her.  Additionally, they 
requested clarification as to whether the treatment 
identified by the veteran during her February 1985 VA 
examination    occurred during or after her period of 
service.  She was also requested to clarify the dates of 
treatment at to service hospitals so that those records could 
be added to the claims folder.  The veteran has failed to 
reply or supply any further information.  With regard to the 
criteria to be met for entitlement to the benefits sought by 
the veteran, she was informed most recently of all relevant 
criteria in the December 2002 SOC.  The Board notes that the 
VCAA made no change in the statutory or regulatory criteria 
that govern disability ratings.  In addition, the SOC 
provided the veteran with the regulations that allocate 
responsibility for evidentiary development between the 
veteran and VA.  As such, the veteran was kept apprised of 
what she must show to prevail in the claim, what information 
and evidence she is responsible for, and what evidence VA 
would secure.  Therefore, there is no further duty to notify.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply); Valiao v. Principi, 17 Vet. App. 229 (2003)(facts 
averred by claimant cannot conceivably result in grant of 
benefits the case should not be remanded for development that 
could not possibly change outcome of decision).  Thus, the 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, to include the 
revised regulatory provisions 38 C.F.R. § 3.159.  No 
additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2003).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The appeal being from the initial rating assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the ratings may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Rating Criteria

During the period under appellate consideration, January 1983 
to April 1986, the following rating criteria applied to the 
veteran's lumbosacral spine disability.

Diagnostic Code (DC) 5295 allowed for a 40 percent evaluation 
when there was evidence of severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of the joint spaces, or 
some of the above with abnormal mobility on forced motion.  A 
20 percent evaluation was assigned when there was evidence of 
lumbosacral strain with muscle spasm on extreme forward 
bending and/or loss of lateral spine motion.  38 C.F.R. 
§ 4.71a DC 5295 (2002).

Under DC 5293, a 20 percent rating was warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent rating is warranted for severe recurring attacks with 
intermittent relief.  A 60 percent rating is warranted when 
the intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. §4.71a, DC 5293 (2002).

Slight limitation of motion of the lumbar spine warrants a 10 
percent evaluation.  A 20 percent evaluation requires 
moderate limitation of motion.  Severe limitation of motion 
of the lumbar spine warrants a 30 percent rating.  38 C.F.R. 
§ 4.71a, DC 5292 (2002). 

In this case, the Board notes that VA amended the rating 
criteria for spinal disorders on several occasions during the 
pendency of the veteran's appeal, with two being relevant to 
the rating codes under consideration.  See  67 Fed. Reg. 
54345, 54349 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 
2003) (codified at 38 C.F.R. 4.71a) (amending the criteria 
for lumbosacral strain, degenerative disc disease, and 
limitation of motion of the spine effective September 23, 
2002 and September 26, 2003).  When a law or regulation 
changes after the claim has been filed or reopened and before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet App 312-13 (1991).  When amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  Therefore, 
prior to each respective effective date, the Board may apply 
only the previous version of the rating criteria.  The 
provisions of these new criteria are therefore not applicable 
to the present appeal.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.    38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Factual Background

Review of the veteran's service medical records indicates 
significant amounts of treatment for low back pain just prior 
to her separation from service.  This treatment appears to 
have begun in January 1978 and continued throughout the 
remainder of her period of service.  Significant events are 
noted below.

In January 1978, the veteran received physical therapy after 
injuring her back lifting metal shelves at work.  She 
reportedly did a lot of lifting at times.  She had had 
problems in the past.  She had worn a back brace for two 
years, off and on.  She reported pain in the middle of the 
low back that went into the buttocks.  The assessment was 
back strain.

A November 1979 treatment report indicates that four days 
earlier she had felt back pain.  She had no history of 
trauma, but had simply felt pain in her back when sitting at 
her job.  The pain was in the lumbosacral spine into the left 
leg.  

In September 1981, the veteran was seen at a service 
emergency room with complaints of left low back pain.  She 
reported injuring her back two weeks earlier.  She had no 
relief with medication.  She had pain radiating down the 
lateral thigh.  The diagnosis was acute herniated disc, and 
she was referred for further treatment.

The veteran was hospitalized in January 1982.  She reported a 
two-week history of low back pain that radiated down the 
right leg.  This had grown steadily worse in intensity until 
the veteran admission.  She had a similar episode three 
months earlier during which she was hospitalized.  She had 
undergone a myelogram at that time that was negative for disc 
disease.  She had been hospitalized for three weeks, then 
gradually improved to the point where she could return to 
work on a limited activity basis.

Neurological examination revealed her deep tendon reflexes to 
be 1+ and equal at the patellae, with 2+ ankle jerks.  He 
back and spine revealed a normal spine configuration.  She 
had tenderness in the low back in the midline and on the 
left, but not to hip maneuvers.  The impression on admission 
was low back pain with sciatic component, etiology unknown.

After two weeks of bedrest, pelvic traction, and medication 
there was little or no improvement in the veteran condition, 
and she seemed to have an increase in her left leg pain.  A 
trial at physical therapy seemed to cause an increase in her 
leg pain.  At that time she was transferred to another 
service hospital for neurology consult and treatment.

Records of this next admission, also in February 1982, reveal 
a complete neurological examination was performed.  The 
veteran demonstrated normal strength, sensation, and deep 
tendon reflexes in her lower extremities.  There was point 
tenderness in the left sciatic notch and at the origin of the 
left pyriformis muscle.  Palpation of these points reproduced 
the veteran's pain exactly.  The examination was noted to be 
consistent with pyriformis syndrome.  The pyriformis muscle 
was injected and the veteran noted marked relief of leg and 
back pain with mild anesthesia to the skin innervated by the 
sciatic nerve and weakness of the muscles in that 
distribution.  The pain was not completely obliterated and a 
repeat infiltration was performed without incident.  The 
veteran described marked improvement of her pain, but noted a 
dull discomfort that persisted.  It was felt that the 
veteran's symptoms were attributed solely to pyriformis 
syndrome causing low back pain.

In March 1982, the veteran was noted to continue to have low 
grade back pain.  She was recommended for facet injections.  
One week later she still had intermittent pain.  A diagnosis 
of pyriformis muscle syndrome was suspected.  In April 1982, 
she was noted to have recurrent pyriformis muscle syndrome 
pain especially over the prior three days.  A 90 day profile 
was renewed at that time.

She was treated for recurrent back pain in the L3-L4 area in 
July 1982.  It had not been relieved with four days of 
bedrest.  

The veteran was hospitalized in October and November 1982.  
She reported a three-year history of low back pain that had 
started when she fell from a truck.  The pain radiated down 
the left leg and had been worsening the previous six months.  
The pain decreased with absolute rest and increased with 
activity.  She denied any weakness.  She had had the left 
pyriformis muscle injected in January 1982 with temporary 
relief.  She had current complaints of lumbosacral pain 
radiating into the right and left posterior thigh, the right 
being worse, and then running down the right lateral side of 
the leg to the great toe.

Physical examination showed full motor strength in the 
extremities, with decreased but symmetrical deep tendon 
reflexes.  Straight leg raise was negative.

A lumbar epidural block was performed on two occasions.  
These gave her some fairly good relief.  She was also fitted 
with a back brace that seemed to help somewhat.  The final 
diagnosis was low back pain, with no evidence of significant 
herniated nucleus pulposus.  She was discharged with a six-
month profile.

In January 1983 on her separation examination it was noted 
that she had chronic low back pain.  She reported on her 
report of medical history that she had had severe back, leg, 
and arm pain since January 1978.  She had a back brace since 
November 1982.  A neurosurgery consultation report recorded 
complaints of lumbosacral pain to both legs, the right 
greater than left.  It had been worse the last year but she 
was not on any medication.  She was on a temporary profile.  
Straight leg raise test was negative bilaterally.  She had 
full strength with give way weakness.  The neurologist's 
diagnosis was chronic pain syndrome.

A January 1983 profile shows assignment limitations were 
codes C, D and G:  No crawling, stooping, running, jumping, 
marching, or standing for long periods; no mandatory 
strenuous activity; and no assignment requiring heavy 
materials including weapons (except individual weapons) and 
no overhead work, pull-ups, or pushups.  

The veteran was first examined by VA after service in May 
1983.  She noted complaints of severe pain in her back, both 
legs, and her left arm.  The pain was so severe at time that 
she could not move under her own power.  She reported being 
told that she had nerve damage, a cracked vertebra, and disc 
disease.  She reported having had a myelography in the past 
that showed a herniated nucleus pulposus.  

On physical examination, the examiner noted that the veteran 
did a lot of moaning and groaning, in regards to her back, 
and claimed to be in constant pain.  She had an upright 
posture and seemed to keep her back straight and stiff when 
she walked.  There was no tenderness over the spine.  There 
was a mild degree of paravertebral muscular spasm on the 
right and over the lumbosacral area, and there was a mild 
scoliosis of the thoracolumbar spine.  

A decreased range of motion was noted in the lumbosacral 
spine.  The range of motion was limited by pain.  She could 
flex her lumbar spine forward 50 degrees.  Extension was to 
20 degrees.  Flexion laterally was to 40 degrees and rotation 
to 35 degrees.  Neurological examination was entirely within 
normal limits.  

The veteran was noted to wear a supportive brace around her 
abdomen.  She said it did not help, but the army doctors in 
Texas made her wear it.  The examiner's impression was 
chronic low back pain, possibly secondary to herniated 
nucleus pulposus.  The examiner noted the records of the 
myelogram were not available.

The report of a VA X-ray examination of the veteran's 
lumbosacral spine in May 1983 showed no significant 
abnormalities were appreciated.  Two views of the thoracic 
spine revealed only minimal degenerative changes in the mid 
thoracic spine, noted by minimal osteophytic formation.  The 
alignment and disc spaces were within normal limits.

The veteran was next examined by VA in February 1985.  At 
that time she noted severe and constant pain in her back, 
both legs, and left arm.  The pain was reported to vary from 
moderate to unbearable.  She reported that she fell without 
warning, so had to use crutches nearly all the time.  The 
pain in her back felt like she had been hit very hard with 
something.  Her leg pain went from her back to her foot on 
the left side and to the knee on the right side.  The leg 
pain felt like a combination between a burning sensation and 
cramps.  She could not complete the simplest of jobs without 
ending up in bed for 2 or 3 days.

The examiner noted that the veteran was a student at a 
community college - when she was able to go.  Her chief 
complaint was pain in the low back, both legs, and in her 
neck and left arm.  She first hurt her back when she fell in 
January 1978.  She had fallen many times since then.  She 
wore two aluminum crutches normally to keep from falling.  
She was given pain pills by the Army and sent back to work.  
She now hurt all of the time, sometimes severely, sometimes 
not so.  

She reported having had a myelogram in 1982 at Ft. Washouka.  
The doctor had said that she had a severed disc and another 
said that she did not.  She reported having been in hospitals 
probably a dozen times.  She had Marcane blocks into the 
painful areas in her back.  She had had traction, 
medications, and many types of physical therapy.  She 
reported being seen by orthopedists, neurologists, 
neurosurgeons, and psychiatrists.  She stated that the 
psychiatrists had always told her that there was nothing 
wrong with her mind.  She was discharged from service on a 
regular basis, rather than on a medical discharge and was 
told to get into the veteran's program.

She reported that she had not taken pain medication for a 
year except for Anacin, without codeine.  That took the edge 
off the pain at times.  She had not had any type of narcotic 
for over a year.

She reported hurting from the waist down, worse on the left 
side than on the right.  She did have symptoms in her upper 
left arm, and had reduced strength in her left arm.  She 
stated that she was healthy all over, except for her back, 
neck, and extremities.  She reported having looked for jobs, 
but no one would take her being as sore as she was in her 
back.

The examiner noted that the veteran walked carefully with two 
crutches to keep her from falling.  She was not tender in her 
upper back, but was quite tender from the level of L-2 to the 
lumbosacral level.  She was sore to percussion on both the 
right and left at the lumbosacral level.  She was not tender 
to percussion or palpation at the sciatic notch on the left, 
but was quite tender on the right.  She bent to reach just to 
knees.  She stood taking most of her weight on her left leg.

The examiner noted that straight leg raising was to 45 
degrees bilaterally.  Hip flexion was to 110 degrees 
bilaterally.  Rotation of the lower extremities caused pain 
extending from the hip to the lumbosacral area.  Knee kick 
reflexes were 0 to 1+ on the left and right.  Ankle jerk was 
to 1+ right and left.  Her hamstrings were weaker than 
normal, weaker on the right than on the left.  Quadriceps 
strength was reduced, but seemed strong enough to protect her 
from falling.  She had reduced sensation on the left side of 
the medial calf.  The right had less numbness than the left.  
She had pain from the left leg worse than the right.  The 
great toes had good strength.

The examiner opined that the veteran had chronic low back 
strain with some neurological changes.  He noted that she 
probably should have a CT scan and a repeat myelogram at some 
time.

Treatment records from the veteran's VA hospitalizations and 
outpatient treatment are also of record.

In May 1985, the veteran presented with complaints of 
neuritis in her back, the middle and left side.  She had not 
been on medications for 3 1/2 weeks, but could not stand it 
now.  She was having difficulty driving and walked with 
crutches.  In June 1985, she was evaluated for back pain.  
She had felt OK for two weeks, but then it felt like needles 
stuck in her back with burning.  She was walking on crutches.  
Later in June she returned a TENS unit, stating she had 
increased pain when she used the TENS.  

From April 25 to May 2, 1986, the veteran was admitted to VA 
hospitalization.  She had presented to the Emergency Room 
with an acute episode of back pain.  She had last been seen 
in May 1985 for physical therapy at the VA hospital.  She had 
been using a TENS unit for chronic low back pain.  The 
veteran reported that she had been doing fairly well until 
the onset of the symptoms.  The symptoms on admission 
indicated that she had acute back pain mostly confined to the 
lower back, radiating to the left buttock and posterior 
thigh.  Pain was acute in nature, persistent all the time, 
precipitated by spinal maneuver, and relieved by bed rest.  
She denied any neurogenic bowel or bladder.  She also denied 
any weakness of the lower extremities other than what was 
related to pain associated with limited activity.  At the 
time of the admission, the veteran was four months pregnant.

On physical examination, the veteran had a limited range of 
motion of forward flexion, back extension, side-to-side 
movement, and rotation due to pain.  Also noted was mild to 
moderate paraspinous muscle spasm extended from L2-L5.  There 
was mild to moderate tenderness on deep palpation and 
percussion of L3, L4, and L5 paraspinous processes.  Straight 
leg raising was positive on the left at 80 degrees.  Lower 
extremity examination showed range of motion, both active and 
passive, within normal limits.  There was normal tone and no 
atrophy noted.  There was some weakness noted due to pain, 
but no decrease to sensation in the L5 distribution.  She had 
an antalgic gait with decreased weight bearing on the left 
and short steppage.  She was able to stand on heels and toes, 
although she had some difficulty controlling balance.

Analysis

Prior to February 19, 1985, the veteran's chronic low back 
strain with history of pyriformis syndrome and radiculopathy, 
L4-L5, meets the criteria for a rating greater of 40 percent.  
The evidence of the veteran's disability obtained during the 
February 1985 VA examination and records of the frequency of 
the veteran's attacks of symptomatology consistent with 
severe recurring attacks of intervertebral disc syndrome, but 
with intermittent relief, clearly supports a 40 percent 
disability rating under DC 5293.  

Review shows the evidence meets the criteria for a 40 percent 
rating under DC 5293 for intervertebral disc syndrome during 
the time period from the veteran's separation from service to 
the veteran admission to the hospital in April 1986.  The 
treatment records show that the veteran did have recurring 
attacks of symptomatology consistent with sciatic neuropathy, 
demonstrable muscle spasm and other neurological findings.  
The evidence does show that she had periodic relief of her 
symptoms.  During the period immediately after her relief 
from service, the evidence shows that she frequently felt 
incapacitated by the pain and was walking with crutches to 
avoid pain.  The treatment records do demonstrate that she 
had relief, for example the May 1985 treatment records 
indicated that she had felt "OK" for the previous two 
weeks.  This was the last treatment prior to the May 1986 
hospitalization, thus she had a period of approximately a 
year wherein she experienced symptoms that did not 
necessitate treatment.  

Thus during that period, prior to April 24, 1986, the Board 
finds that the veteran's chronic low back strain with history 
of pyriformis syndrome and radiculopathy, L4-L5, did not 
create symptomatology meeting the criteria for a rating 
greater than 40 percent.  After April 1986, the records 
clearly show increased treatment including VA hospitalization 
clearly show entitlement to a rating of 60 percent.  However, 
before that hospitalization, the evidence does not support 
entitlement beyond 40 percent.

In order to show entitlement to a 60 percent rating, 
pronounced intervertebral disc syndrome with recurring 
attacks must be shown with little intermittent relief.  The 
finds that the year period of no treatment prior to April 
1986 VA hospitalization effectively removes this level of 
disability from consideration.  A year cannot be considered 
to be little intermittent relief.  The veteran cannot be said 
to been having experiencing "pronounced" symptoms when they 
did not lead her to seek treatment.

The provisions of DC 5295 and 5292 do not provide for a 
rating greater than 40 percent, thus are not for application.

In sum, the evidence supports a 40 percent disability rating 
from the date of the veteran's separation from service until 
the veteran entered VA hospitalization in April 1986.  At 
that time, the evidence supports a 60 percent disability 
rating under DC 5293 for pronounced intervertebral syndrome, 
with recurring attacks and little intermittent relief.


ORDER

1.  An original disability rating of 40 percent for chronic 
low back strain with history of pyriformis syndrome and 
radiculopathy, L4-L5, prior to February 19, 1985 is granted, 
subject to the regulations governing award of monetary 
benefits.

2.  An original disability rating greater than 40 percent for 
chronic low back strain with history of pyriformis syndrome 
and radiculopathy, L4-L5, prior to April 24, 1986 is denied.

REMAND

The failure to issue a SOC for the veteran's appeal of the 
denial of her claim of CUE in the September 1987 rating 
decision denying entitlement to TDIU in such circumstances as 
noted above is a procedural defect requiring a remand.  
Manlicon v. West, 12 Vet. App. 238 (1999); see also Archibold 
v. Brown, 9 Vet. App. 124, 130 (1996).

Accordingly the veteran's appeal is remanded to the RO for 
the following actions:

The RO should undertake appropriate 
action pursuant to 38 C.F.R. § 19.26 
(2003), including issuance of a statement 
of the case, in response to the January 
2003 notice of disagreement initiating an 
appeal on the issue of the clear and 
unmistakable error in the rating decision 
of September 1987 denying TDIU.  The 
veteran and her representative should be 
notified of the requirement that a timely 
substantive appeal must be received to 
complete the appeal as to these issues.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See Veterans Benefits Act of 2003, Pub. L. No. 108-
183, §707, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §§ 5109B and 7112); The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.






	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



